DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8 March 2021 has been entered.  Applicant’s amendments to the Claims have overcame the previous rejections made under 35 USC § 112(b).  However, a new 35 USC § 112(b) rejection has been generated as a result of the amendment.  
The objection to the Specification (specifically the Abstract) and the rejections made under 35 USC § 102(a)(1) and 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 16 March 2021, the status of the claims is as follows: Claims 1, 6, 8, 14, and 16 have been amended.
Claims 1-20 are pending.
	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Additionally, the abstract simply recites claim 1. It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 14 recite “wherein the pores have a depth and an enclosed volume.” By using the term “enclosed,” the examiner understood that term to mean that the pores were closed off from their environment.  However, the Specification (para 0031) discloses that the pores “may be considered a volume contained within the sheath which does not contain sheath material. As such, the pore may contain air, a gas (other than air), a vacuum, or a liquid.”   Additionally, the Specification (para 0033) discloses that “introducing small pores into the tubular wire sheath creates additional escape paths for the outgassing of moisture and hydrocarbons.”  The metes and bounds of the claim are indefinite since it is unclear how the pores are “enclosed” according to the Claims yet they act like normal pores according to the Specification, where the pores do not contain any material and permit gases to escape, which is how pores would be normally understood to function by one of ordinary skill in the art.  For the purpose of the examination, the limitations claimed will be interpreted to recite, “wherein the pores have a depth and a volume.”
Claims 2-5, 7-13, and 15-20 are rejected based on their dependency to claims 1, 6, and 14, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US-20070039937-A1).
Regarding claim 1, Jang teaches a tubular welding electrode ( flux cored wire, abstract; the term “tubular welding electrode” is implied by “flux cored wire”) having a length (Jang uses several lengths used for sampling, paras 0061, 0063, 0067) and a circumference (diameter, abstract) comprising: a granular flux fill core (Jang teaches ten different types of flux including several powders, para 0054; the term “granular” is implied by “powder”) extending along the length of the electrode (filling the hoop with a flux mixture, abstract); and a sheath (hoop, abstract) having a sheath width (diameter of hoop: 0.9-1.6mm, abstract) and extending along the length of the electrode (forming a tube, abstract) and surrounding and encasing the granular flux fill core (flux filled in a stainless tube, para 0024); wherein the sheath comprises a plurality of pores that extend at least partially through the sheath width (Jang teaches a stainless steel hoop with surface roughness, para 0030; the surface roughness has been construed as the claimed “pores”) and are distributed around the circumference (managing the surface roughness (Ra) of the hoop, para 0021) and along the length of the tubular welding electrode (stainless steel hoop with the surface roughness (Ra)--to-be-managed is made in a tube shape, para 0030); and wherein the pores have a depth and a volume (fig. 3 is a “cross section” of the wire, para 0059; thus, the pores have width and length; Jang describes a relationship between the surface roughness of the wire sheath and a lubricant, where when the roughness increases, the “amount of the lubricant residue during wire welding is increased,” para 0022; therefore, in order to hold a material such as a lubricant, the pores must have length, width, and depth as well as volume).
Figure 3, Jang

    PNG
    media_image1.png
    431
    394
    media_image1.png
    Greyscale

Regarding claim 3, Jang teaches wherein the sheath is a steel material (stainless steel hoop, abstract).
Regarding claim 5, Jang teaches wherein at least some of the plurality of pores extend only partially through the sheath width (surface roughness, para 013) and contain a lubricant (para 0022).
Regarding claim 6, Jang teaches a method for producing a tubular welding electrode (flux cored wire, abstract) comprising the steps of: a. providing a strip of a metallic material (stainless steel, para 0003) having a length (several lengths used for sampling, paras 0061, 0063, 0067) and a width (0.9-1.6 mm in diameter, para 0013); b. creating a plurality of pores extending at least partially through the wherein the pores have a depth and a volume (fig. 3 is a “cross section” of the wire, para 0059; thus, the pores have width and length; Jang describes a relationship between the surface roughness of the wire sheath and a lubricant, where when the roughness increases, the “amount of the lubricant residue during wire welding is increased,” para 0022; therefore, in order to hold a material such as a lubricant, the pores must have length, width, and depth as well as volume) c. forming the strip into a "U" shape along the length (abstract); d. filling the "U" shape of the strip with a granular powder flux (abstract); and e. mechanically closing the "U" shape to form a tubular welding electrode (formed into a tube shape, para 0031) having a diameter (“a flux cored wire for welding stainless steel of 0.9-1.6 mm in diameter,” para 0013) and containing a core of the granular powder flux (flux mixture is poured into the tube prior to forming, para 0031).
Regarding claim 8, Jang teaches further comprising a step f) of drawing the tubular welding electrode (flux cored wire, abstract) to a second diameter, wherein the second diameter is narrower than the diameter (reduction ratio for the diameter is 38-60%, para 0056).
Regarding claim 13, Jang teaches wherein the mechanical closing (forming a tube having a seamed portion, para 0013) of step e) involves forming a butt or overlap seam (seamed portion of the steel after forming, para 0013).
Regarding claim 14, Jang teaches a method for producing a tubular welding electrode (flux cored wire, abstract) comprising the steps of: a. providing a strip of a metallic material (stainless steel, para 0003) having a length (paras 0061, 0063, 0067) and a width (diameter, para 0013); b. creating a plurality of pores extending at least partially through the width of the strip (surface roughness, RA, para 0030), wherein the pores have a depth and a volume (fig. 3 is a “cross section” of the wire, para 0059; thus, the pores have width and length; Jang describes a relationship between the surface roughness of the wire sheath and a lubricant, where when the roughness increases, the “amount of the lubricant residue during wire welding is increased,” para 0022; therefore, in order to hold a material such as a lubricant, the pores must have length, width, and depth as well as volume); c. forming the strip into a substantially circular shape along the length (formed into a tube shape, para 0031); d. welding the strip to form a tube sealed along the length (seamed portion, para 0013); and e. filling the tube with a granular powder flux (filling the hoop with a flux mixture, abstract) to form a tubular welding electrode (manufacturing a flux cored wire, abstract) having a diameter (“a flux cored wire for welding stainless steel of 0.9-1.6 mm in diameter,” para 0013) and containing a core of the granular powder flux (“prior to the drawing process, at least 10 kinds of flux mixtures including rutile sand, silica and iron powder were used,” para 0054).
Regarding claim 16, Jang teaches further comprising a step f) of drawing the tubular welding electrode (flux cored wire, abstract) to a second diameter, wherein the second diameter is narrower than the diameter (annealing the wire reduces the size of the diameter for the finished wire, para 0056).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claims 1, 6, and 14 above, and further in view of Aida et al. (JP-H08250064-B2, referencing provided English translation).
Regarding claims 2, 7, and 15, Jang teaches the invention as described above but does not explicitly teach wherein the pores have an average pore size of between 1-30 microns.
However, Aida teaches wherein the pores (surface roughness, page 3, line 37) have an average pore size of between 1-30 microns (average surface roughness Ra of the surface: adjusted to 2 to 8 μm, page 2, lines 29-30) in order to improve the frictional resistance between the hoop and the flux (page 3, lines 40-43).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include wherein the pores have an average pore size of between 1-30 microns in view of the teachings of Aida in order to improve the frictional resistance between the hoop .
Claims 4, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claims 1, 6, and 14 above, and further in view of Keegan et al. (US-6933468-B2).
Regarding claim 4, Jang teaches the invention as described above but does not explicitly teach wherein the sheath is an aluminum material.
However, Keegan teaches wherein the sheath (abstract, line 1) is an aluminum material (abstract, line 2) in order to produce an aluminum weld deposit (claim 1) instead of a steel weld deposit, which would be more desirable in certain welds, such as when welding two aluminum plates together.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include wherein the sheath is an aluminum material in view of the teachings of Keegan in order to produce an aluminum weld deposit (claim 1) instead of a steel weld deposit, which would be more desirable in certain welds, such as when welding two aluminum plates together.
Regarding claim 9 and 17, Jang teaches the invention as described above but does not explicitly teach further comprising a step g) of baking the tubular welding electrode to allow moisture and hydrocarbons from the granular powder flux.
 However, Keegan teaches further comprising a step g) of baking (Keegan, column 3, lines 6-7) the tubular welding electrode (Keegan, aluminum metal-core wire, column 2, line 65) to allow moisture and hydrocarbons (Keegan, remove hydrogen containing materials such as moisture and TCE, which is a hydrocarbon, from the wire after it is filled with a core composition, column 2, line 66 through column 3, line 9) from the granular powder flux (Keegan, composition that contains primarily metallic alloying powders, abstract, lines 2-3) to diffuse out of the tubular welding electrode (from the surface of the 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include further comprising a step g) of baking the tubular welding electrode to allow moisture and hydrocarbons from the granular powder flux in view of the teachings of Keegan in order to prevent hydrogen-containing materials from contaminating an aluminum weld, which has a higher solubility for hydrogen than that of a steel weld (column 1, lines 22-37).
Claims 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claims 6 and 14 above, and further in view of Inoue et al. (US-6079243-A). 
Regarding claim 10 and 18, Jang teaches the invention as described above but does not explicitly teach wherein at least some of the plurality of pores extend only partially through the width of the strip and further comprising a step h) of filling at least some of the plurality of pores that extend only partially through the width of the strip with a liquid such as a lubricant.
However, Inoue teaches wherein at least some of the plurality of pores extend only partially through the width of the strip (rough surfaces, column 5, line 6) and further comprising a step h) of filling at least some of the plurality of pores that extend only partially through the width of the strip (rough surfaces necessary to retain lubricants, column 2, lines 49-50)  with a liquid such as a lubricant (lubrication oil, column 6, line 45) in order to produce wires of good feeding performance by modifying the roughness of the wire (column 4, lines 25-28).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include wherein at least some of the plurality of pores extend only partially through the width of the strip and further comprising a step h) of filling at least some of the plurality of pores that extend only partially through the width of the strip with a liquid such as a 
Regarding claim 12 and 20, Jang teaches the invention as described above but does not explicitly teach wherein the creating a plurality of pores of step b) involves chemically etching the strip to create the plurality of pores.
However, Inoue teaches wherein the creating a plurality of pores (Inoue, rough surfaces, column 5, line 6) of step b) involves chemically etching the strip (Inoue, column 5, line 6) to create the plurality of pores (Inoue, roughness RA, column 5, line 8) in order to produce wires of good feeding performance by modifying the roughness of the wire (column 4, lines 25-28).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include wherein the creating a plurality of pores of step b) involves chemically etching the strip to create the plurality of pores in view of the teachings of Inoue in order to produce wires of good feeding performance by modifying the roughness of the wire (column 4, lines 25-28).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claims 6 and 14 above, and further in view of Tecco et al. (WO-2016111705-A1) and Kitani et al. (JP-H0663792-A, English translation provided). 
Regarding claim 11 and 19, Jang teaches the invention as described above but does not explicitly teach wherein the creating a plurality of pores of step b) involves laser drilling the strip to create the plurality of pores.
However, both Tecco and Kitani teach wherein the creating a plurality of pores (Tecco, “texturing,” page 7, para 0022, line 5; Kitani teaches that the laser removes lubricant to maintain the existing roughness of the wire, page 4, lines 8-9) of step b) involves laser drilling the strip to create the plurality of pores (Tecco teaches using a laser to manipulate the metal strip of tubular wire for the 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include wherein the creating a plurality of pores of step b) involves laser drilling the strip to create the plurality of pores in view of the teachings of Tecco and Kitani in order to sinter the granular core of the welding wire after formation so as to remove undesired organics from the surface of the welding wire (Tecco, para 0023).
	Response to Argument
Applicant's arguments filed 16 March 2021 have been fully considered but they are not persuasive. 
On pages 6-7 of the Applicant’s remarks, the Applicant states, “each of the independent claims now recite that the pores have a depth and an enclosed volume.  For at least the reason that the surface roughness described in Jan is not a ‘pore’ as described and claimed in the pending independent claims, each of the rejections under 35 USC  § 102 should be withdrawn.”  
Similarly, on page 7, the Applicant remarks that “each of the independent claims now recite that the pores have a depth and an enclosed volume.  For at least the reason that the surface roughness described in Jan is not a ‘pore’ as described and claimed in the pending independent claims, each of the rejections under 35 USC  § 102 should be withdrawn.”  
	However, as stated in the above 35 USC § 112(b) rejection (see page 3 of this Office action), it is unclear how the pores are enclosed.  As the examiner understood the Application, the main problem that the Applicants solve is hydrogen associated cracking, which the Applicants reduce by using porous flux cored wire to remove diffusible hydrogen (Specification, paragraph 0003).  The Specification further describes these pores as providing “escape paths” for gases (paragraphs 0026, 0033, and 0034).  Thus, it 
	Because the pending claims must be given their broadest reasonable interpretation consistent with the Specification, the examiner interpreted the “roughness” described by Jang to be construed as the “pores” claimed by the Applicant.  Not only does Jang acknowledge the roughness of the wire to contain “internal porosities” (paragraph 0059), Jang also describes roughness as a means for absorption, similar to how the pores of a sponge functions.  Specifically, Jang describes “roughness” as metric to control the absorption of lubricant such the wire can be fed without slipping (paragraph 0051).  Therefore, Jang anticipates the claimed limitations of this application, given its broadest reasonable interpretation.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jang et al. (KR-101181214) teaches copper flux cored wire.  Hsu (WO2017106131A1, referenced in the IDS of 8 March 2021) teaches wire pores that act as gas conduits.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        5 April 2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761